              Case 4:14-cv-04100-KAW Document 44 Filed 11/21/19 Page 1 of 3




 1   DAVID L. ANDERSON (CA Bar No. 149604)
     United States Attorney
 2   SARA WINSLOW (DC Bar No. 457643)
     Chief, Civil Division
 3          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102
 4          Telephone: (415) 436-6925
            Facsimile: (415) 436-6748
 5          sara.winslow@usdoj.gov
 6   ANDY J. MAO
     JAMIE YAVELBERG
 7   ROHITH V. SRINIVAS
     United States Department of Justice
 8          P.O. Box 261, Ben Franklin Station
            Washington, D.C. 20044
 9          Tel: (202) 307-6604
            Fax: (202) 307-3852
10          rohith.v.srinivas@usdoj.gov
11   Attorneys for the United States of America
12                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                       OAKLAND DIVISION
15   UNITED STATES OF AMERICA, ex rel.    )
     LAURIE M. HANVEY and STATE OF        )
16   CALIFORNIA ex rel. LAURIE M. HANVEY, ) Case No. C 14-4100-KAW
                                          )
17                      Plaintiffs,       )
                                          ) STIPULATION OF PARTIAL
18              v.                        ) DISMISSAL
                                          )
19   SUTTER HEALTH, et al.,               )
                                          )
20                      Defendants.       )
21
            Pursuant to Fed. R. Civ. P. 41(a)(1), the United States of America and Relator Laurie M.
22
     Hanvey, through their undersigned counsel, hereby stipulate to the partial dismissal of this action
23

24   pursuant to the terms and conditions of the Settlement Agreement that they entered into with

25   Sutter Health and Sutter Health Sacramento Sierra Region d/b/a Sutter Medical Center,
26
     Sacramento (“SMCS”), effective October 30, 2019.
27

28   STIPULATION OF PARTIAL DISMISSAL, No. C 14-4100-KAW




                                                                                                       1
              Case 4:14-cv-04100-KAW Document 44 Filed 11/21/19 Page 2 of 3



            1. Consistent with the terms of the Settlement Agreement, the United States and Relator
 1

 2   hereby dismiss the claims in this action against Sutter Health and SMCS arising from SMCS’s

 3   submission of claims, and Sutter Health’s causing SMCS to submit claims, to federal health
 4
     programs, including the Medicare and Medicaid programs, resulting from referrals by the
 5
     physicians of Sacramento Cardiovascular Surgeons Medical Group, Inc., which claims violated
 6

 7
     or resulted from violations of the Stark Law or the AKS during the period from September 1,

 8   2012, through September 30, 2014.
 9
            2. This partial dismissal is with prejudice as to Relator and without prejudice as to the
10
     United States.
11
            3. The United States and Relator specifically do not release any claims not expressly
12

13   released by the Settlement Agreement, including Relator’s claims for expenses, attorney’s fees,

14   and costs pursuant to 31 U.S.C. § 3730(d) for all claims released in the Settlement Agreement.
15
            4. No answer has been served or filed, and no parties other than the United States and the
16
     Relator have appeared in this action.
17

18
            IT IS SO STIPULATED.

19                                                         Respectfully submitted,
20                                                         DAVID L. ANDERSON
21
                                                           United States Attorney
     Dated: November 21, 2019                     By:      _/s/ Sara Winslow____________________
22                                                         SARA WINSLOW
                                                           Assistant United States Attorney
23

24                                                         ANDY J. MAO
                                                           JAMIE YAVELBERG
25                                                         ROHITH V. SRINIVAS
                                                           Attorneys, Civil Division
26

27                                                         Attorneys for the United States of America

28   STIPULATION OF PARTIAL DISMISSAL, No. C 14-4100-KAW




                                                                                                        2
              Case 4:14-cv-04100-KAW Document 44 Filed 11/21/19 Page 3 of 3




 1

 2                                                         WILBANKS & GOUINLOCK, LLP
                                                           WITHROW, MCQUADE & OLSEN, LLP
 3                                                         HIRST LAW GROUP, P.C.
 4
     Dated: November 21, 2019                    By:       _/s/ Marlan B. Wilbanks______________
 5                                                         MARLAN B. WILBANKS
                                                           SUSAN S. GOUINLOCK
 6                                                         SCOTT C. WITHROW
 7
                                                           MICHAEL A. HIRST
                                                           Attorneys for Qui Tam Plaintiff/Relator
 8                                                         Laurie M. Hanvey
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION OF PARTIAL DISMISSAL, No. C 14-4100-KAW




                                                                                                     3
